Title: To Alexander Hamilton from Henry Marchant, 9 December 1793
From: Marchant, Henry
To: Hamilton, Alexander


Newport, Rhode Island, December 9, 1793. “By the last Post I was honored with your confidential Communication of the 20th. of Novr. From Appearances here I was fearful some Embarrassment might arise on the Subject of a fit Person for District Attorney for this District. Wishing to be as happy as possible with the Person who should be appointed, and not knowing that my Sentiments might be expected, or to whom I might with Propriety address them,… I did not interfere my opinion.… Where other Circumstances are equal, or the Merits of Candidates nearly so; it were to be wished the Atty. of the U.S. might reside near the Judge of the District; especially in Times like the present. It is to be lamented that Mr. Channing was the only Gentleman, in or near Newport whose years and Experience were sufficient for so important an Office. The other Gentlemen of the Profession here have so lately entered into Practice, that They had neither the Expectation or Wish of a Recommendation at present. With Respect to the two Gentlemen recommended, Mr. Howell and Mr. Barnes, I have not the least personal Predeliction.… Mr. Howell I have been many years acquainted with, and ever on good Terms.… There is no Doubt of His Learning and Abilities sufficient for the Exercise of the Office of an Atty. of the U. S.—nor has His Integrity, to my Knowledge, ever been questioned. It has been frequently lamented that His political Conduct has been unsteady, and supposed to be too much lead by Motives of perfect Applaudits: And He has accordingly never been so happy as to retain them long in any Plan or Station. He does not appear to me possessed of those easy and accomodating Manners, which consistant with Integrity and Justice to Our own Opinions, are essential to gain and preserve Esteem and Confidence. Sanguine and persevering at the Moment, He yet wants Steadiness and Prudence. I wish He was of a Temper more pleasing to the Courts and at the Bar; and more acceptable at large than I conceive Him to be. But who is there without His Foibles and Faults?.… Mr. Barnes I have known but for about three years. He was I think educated at Cambridge College near Boston, regularly studied with one of the first Law Characters in Boston, settled in Practice at Taunton in Massachusetts.… He appears to have studied closely, and to be well read, speaks well and with Ingenuity. He is very industrious and indefatagable.… It has been objected to Him, that He has but lately settled in this State.… It is true Mr. Howell has been many years in this State; but He was born and educated in the Jerseys.… Perhaps under the Idea of fœderal Citizenship such Objections ought not to have much Weight.… It is indeed to be regretted that this Affair should assume a Party Complection. To this part of the State, I am confident Mr. Howell would not be agreeable: nor are they Sanguine in Behalf of Mr. Barnes. They have not I believe thought it proper to interfere. I am convinced however, They would be more happy if on Enquiry, a third Character could be found competent and elibible. Upon the Decease of Mr. Channing Our Thoughts turned upon Mr. Benja. Bourne and Mr. Ray Green, as there was a handsome opening for two Gentlemen of the Profession It was with Pleasure we heard, both those Gentlemen had Thoughts of coming here. We believe the Idea still dwells on Their Minds.… Mr. Ray Greene is the Son of William Greene Esqr. of Warwick about the Center of this State.… He has grown fast in His Profession and in the Estimation and Confidence of the People. At the first meeting of the Genl. Assembly soon after the Decease of Mr. Channing, He was appointed without opposition to the Office of Atty. Genl. for the State.… It may be thought exceptional that one Gentleman should hold the Office of Atty. for the U. S. and the like Office for the State: and some Inconvenience might perhaps arise. This State however could not object with Propriety for after the President had appointed Mr. Channing, not then the Atty. of the State, The State immediately after and repeatedly appointed Him Their Atty. and He held both till His Death.…”
